—In an action to recover damages for discrimination in housing under the New York State Human Rights Law (Executive Law § 296) and the Federal Fair Housing Act (42 USC § 3601 et seq.), the defendants appeal from an order of the Supreme Court, Richmond County (Cusick, J.), entered May 22, 1992, which (1) denied their cross motion for summary judgment, and (2) granted the plaintiff’s motion for a preliminary injunction.
Ordered that the order is reversed, on the law, with costs, the motion for a preliminary injunction is denied, the cross motion for summary judgment is granted, and the complaint is dismissed.
Contrary to the Supreme Court, we find that there were no issues of fact precluding summary judgment. The defendant Board of Directors of Grymes Hill Owners Corp. set forth sufficient facts to show that it acted within the scope of its authority when it denied the plaintiff’s subtenancy application. The plaintiff’s conclusory allegation that her application was denied because of her race was not sufficient to raise a triable issue of fact (see, Joint Queensview Hous. Enter, v Balogh, 174 AD2d 605). As a result, we will not substitute our judgment for that of the Board (see, Matter of Levandusky v One Fifth Ave. Apt. Corp., 75 NY2d 530).
In light of our determination granting the defendants’ cross *396motion for summary judgment dismissing the complaint, we need not reach the defendants’ remaining contentions. Balletta, J. P., Copertino, Hart and Krausman, JJ., concur.